Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Merle T. Rutledge, Jr., appeals the district court’s order imposing a pre-filing injunction and the court’s opinion dismissing his civil action. We have reviewed the record and find no reversible error. Accordingly, although we grant Rutledge leave to proceed on appeal in forma pau-peris, we affirm for the reasons stated by the district court. See Rutledge v. City of Danville, No. 4:13-cv-00066-JLK, 2013 *183WL 6804697 (W.D.Va. Dec. 9 & Dec. 20, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.